DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the newly added limitations have been considered but are moot based on the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-27, 30, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe:
“wherein the visual representation is generated based on a position of the orifice relative to an optical axis of the detector” as claimed in claims 15, 23, and 30;
“the visual representation illustrated in the image is generated based on a position, in the field of view of the detector, of the impingement location relative to the position of the aperture” as claimed in claim 26.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-22, 30, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Walter (US 20090110019 A1) in view of Jonsson (US 20100127171 A1).
With regards to claims 15 and 23, Houde-Walter discloses a target marking system comprising: a housing [0024] defining an orifice 21 [0035]; a controller configured to control emission of thermal radiation from the housing, via the orifice [0035], and toward an object disposed at a location external to the housing [0011, 0045] (Fig. 1); an optics assembly disposed at least partly within the housing, the optics assembly configured to receive at least part of the thermal radiation directed to the optics assembly from the location [0026]; a detector having a field of view [0026] including a first plurality of pixels controlled to identify the at least part of the thermal radiation received by the optics assembly [0029] (selected to detect an illumination frequency within the field of view), the detector configured to: identify a characteristic of the at least part of the thermal radiation received by the optics assembly; and generate an output signal indicative of the characteristic [0022; 0025]; and a display operably connected to the detector [0027] and including a second plurality of pixels controlled according to operation of the first plurality of pixels [0029] (wherein the pixels associated with the frequency can be enhanced), the display configured to display an image based at least partly on the output signal, the image illustrating: an object disposed external to the housing [0076]; and visual representation of the thermal radiation emitted from the housing, the visual representation being illustrated in the image as passing, from the object, at least partly along a beam path of the thermal radiation extending from the object [0029, 0050, 0073], wherein the visual representation is generated based on a position of the orifice relative to an optical axis of the detector (in an integrated device, the positional relationship of the orifice relative to the detector’s optical axis would be set, such that the visual representation would implicitly be dependent upon a position of the orifice relative to an optical axis of the detector when “aimed” at a particular target [0030]). Houde-Walter does not explicitly teach wherein the optics assembly is supported by the housing and wherein the display is connected to the controller and is controlled to display the image based on an output signal from the controller indicating emission of the thermal radiation. However, those skilled in the art appreciate that a housing supporting an optics assembly was commonly known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed housing in order to stabilize the optics assembly. In addition, Houde-Walter further teaches wherein a plurality of characteristics may be selected to optimize the image, and further wherein the detectors are configured to detect an illumination frequency within the field of view, wherein the pixels associated with the frequency can be enhanced, and in selected configurations assigned a false color to enhance the displayed image to the user. That is, the detector can phase lock on a particular frequency to provide an enhanced image [0029], which would suggest that the display would likely be connected to a controller and controlled to display a selected image either by the controller or by manual input of an operator. Nevertheless, Jonsson is in the field of IR imaging and teaches it was known to provide a display that is controlled by a controller to display an image based on the controller indicating emission of a desired wavelength range [0062] (Claim 1) in order to provide automatic image detection and display. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed configuration.
With regards to claims 16 and 17, Houde-Walter discloses said imager comprises a micro-bolometer array but fails to specify said array is an uncooled micro-bolometer array [0022], although such detectors were known. Substituting the micro-bolometer array taught by Houde-Walter with an uncooled micro-bolometer array would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 18, Houde-Walter discloses said detector comprises a first array of pixels [0026] and said display comprises a pixilated LCD display (second array of pixels) [0027] but fails to specify said display comprises pixels that correspond to said first array of pixels, although it was known to do so. Nevertheless, such a modification would have been obvious in view of optimizing image resolution.
With regards to claims 19, 20, and 24, Houde-Walter discloses said imager may be configured to detect and highlight the location of the thermal marker beam in the field of view of the imager. The location of the beam in the field of view can be enhanced, either by color coding, contrast enhancement, or by displaying special borders or other features to attract the observer's eye [0050], which suggests circuitry to process the detectors’ output signal prior to being displayed. Providing a controller to output a signal indicating emission was taught by Jonsson according to claim 15 and is therefore rejected accordingly. Although Houde-Walter fails to specify a readout integrated circuit, such a modification was known and would have been obvious in view of having a single controller, thus simplifying operations.
With regards to claims 21 and 25, Houde-Walter discloses said imager (which is comprises said display) can be synchronized to detect at the same phase and modulation frequency for each pixel of the imaging array [0050].
With regards to claim 22, Houde-Walter discloses the claimed indicia and color coded pixels [0050].
With regards to claim 26, Houde-Walter discloses wherein the thermal radiation impinges the object at an impingement location on the object, and the visual representation illustrated in the image is generated based on a position, in the field of view of the detector, of the impingement location relative to the position of the aperture [0050, 0073].
With regards to claim 27, Houde-Walter discloses an orifice 21 and wherein the optical axis of the detector is colinear with a central optical axis of the optics assembly [0026]. Houde-Walter does not teach wherein the orifice is outside of the field of view of the detector. However, such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed arrangmement as a matter of design choice since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
With regards to claim 35, Houde-Walter does not specify wherein the detector is configured to determine the incident angle. However, Houde-Walter does teach illuminating an object at an angle relative to a normal axis of the object’s surface and further wherein the thermal imager images the reflected illumination beam [0073]. Modifying Houde-Walter with the claimed detector and controller such that the imaged beam is based at least in part on a reflected angle would have been an obvious design choice in order to remove background interference.
With regards to claim 36, Houde-Walter does not explicitly teach wherein the display is connected to a second controller disposed external to the housing and is controlled to display the image based on an output signal from the second controller indicating emission of the thermal radiation. However, Houde-Walter does teach wherein a plurality of characteristics may be selected to optimize the image, and further wherein the detectors are configured to detect an illumination frequency within the field of view, wherein the pixels associated with the frequency can be enhanced, and in selected configurations assigned a false color to enhance the displayed image to the user. That is, the detector can phase lock on a particular frequency to provide an enhanced image [0029], which would suggest that the display would likely be connected to a controller and controlled to display a selected image either by the controller or by manual input of an operator. Nevertheless, Jonsson is in the field of IR imaging and teaches it was known to provide a display that is controlled by a controller to display an image based on the controller indicating emission of a desired wavelength range [0062] (Claim 1) in order to provide automatic image detection and display. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed configuration.

Claims 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Walter 
With regards to claim 28, Houde-Walter discloses a target marking system comprising: a housing [0024] comprising an orifice 21; a first controller disposed within the housing (Fig. 4) configured to control emission of thermal radiation from the housing, via the orifice, and toward an object disposed external to the housing [0011, 0045]; an optics assembly disposed at least partly within the housing, the optics assembly configured to receive thermal radiation directed to enter the housing [0026]; a detector disposed within a housing (Fig. 1) and having an optical axis that is colinear with the optical axis of the optics assembly [0026], the detector having a field of view [0026] and including a first plurality of pixels controlled to identify the thermal radiation received by the optics assembly and [0029] (selected to detect an illumination frequency within the field of view) and configured to: identify a characteristic of the thermal radiation received by the optics assembly; and generate an output signal indicative of the characteristic [0022; 0025]; and a display operably connected to the detector [0027], the display including a second plurality of pixels controlled according to operation of the first plurality of pixels [0029] (wherein the pixels associated with the frequency can be enhanced), the display configured to display an image based at least partly on the output signal, the image illustrating: an object disposed external to the housing; at least part of the thermal radiation, the second plurality of pixels illustrating the at least part of the thermal radiation as passing from the object [0029]; and visual representation of the thermal radiation emitted from the housing, the visual representation being illustrated in the image as passing, from the object, at least partly along a beam path of the thermal radiation extending from the object [0029, 0050, 0073]. Houde-Walter does not explicitly teach wherein the optics assembly is supported by the housing. However, those skilled in the art appreciate that a housing supporting an optics assembly was commonly known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed housing in order to stabilize the optics assembly. Houde-Walter also does not explicitly teach the orifice and mounting component, but does teach wherein said system is provided with a handheld or weapon mounted device, which suggests the missing limitations. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Houde-Walter with the claimed orifice and mounting component in order to accommodate a desired handheld or weapon mounted device. 
With regards to claims 29 and 30, Houde-Walter discloses wherein the visual representation is generated based on a position of the orifice relative to an optical axis of the detector (in an integrated device, the positional relationship of the orifice relative to the detector’s optical axis would be set, such that the visual representation would implicitly be dependent upon a position of the orifice relative to an optical axis of the detector when “aimed” at a particular target [0030]). Furthermore, although not specifically taught, the limitations directed to the mounting component and fluid-tight housing were generally known modification relating to weapons systems and therefore considered obvious in view of proper mounting and protection.
With regards to claim 31, Houde-Walter discloses a controller 50 and power supply (Abstract) [0028].
With regards to claims 32 and 33, Houde-Walter discloses said imager comprises a micro-bolometer array but fails to specify said array is an uncooled micro-bolometer array [0022], although such detectors were known. Substituting the micro-bolometer array taught by Houde-Walter with an uncooled micro-bolometer array would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 34, Houde-Walter discloses the claimed indicia and color coded pixels [0050].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884